Case 1:18-cv-01962-LPS Document 22-1 Filed 10/31/19 Page 1 of 1 PageID #: 305

                         MORRIS, NICHOLS, ARSHT              &    TUNNELL      LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347
                                              (302) 658-9200
                                           (302) 658-3989 FAX


MEGAN E. DELLINGER
(302) 351-9366
mdellinger@mnat.com


                                             October 31, 2019

BY CM/ECF AND HAND DELIVERY
The Honorable Leonard P. Stark
United States District Court
  for the District of Delaware
844 North King Street
Wilmington, DE 19801
         Re:          Silvergate Pharmaceuticals, Inc. v. Bionpharma Inc.,
                      C.A. Nos. 18-1962 (LPS) and 19-1067 (LPS);
                      Silvergate Pharmaceuticals, Inc. v. Amneal Pharmaceuticals LLC,
                      C.A. No. 19-678-LPS

Dear Chief Judge Stark:

        Pursuant to the Court’s oral order (D.I. 21 in C.A. No. 18-1962), the parties to the above-
captioned actions submit the attached [Proposed] Scheduling Order. The parties’ only remaining
disagreements are the language regarding the production of core technical documents in
Paragraph 7(c)(iii), and the filing of case dispositive motions in Paragraph 16. The parties’
respective proposals are bracketed and set forth in italics. 1,2

                                                  Respectfully,

                                                  /s/ Megan E. Dellinger

                                                  Megan E. Dellinger (#5739)
MD/rs
Enclosure
cc:      Clerk of Court (via hand delivery)
         All Counsel of Record (via CM/ECF and electronic mail)

1
        Defendant Amneal Pharmaceuticals LLC notes that it will set forth its position regarding
its proposal for summary judgment motions in Paragraph 16 in a letter filed concurrently
herewith.
2
        Defendant Bionpharma Inc. respectfully notifies the Court that it may seek leave to file
for early summary judgment in this matter.
